DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gareth Blyth on 7/6/22.

The application has been amended as follows: 

Please amend claims 22, 30, and 38 as follows:
22.  A surgical instrument assembly, comprising: a shaft: an actuator positioned within said shaft; an articulation joint; an attachment interface positioned distal to said articulation joint; and an end effector removably attachable to and detachable from said articulation joint by said attachment interface, wherein said end effector is configured to be articulated relative to said shaft, and wherein said end effector comprises: a first jaw; a second jaw movable relative to said first jaw; and a firing member configured to move said second Jaw relative to said first jaw when said end effector is attached to said attachment interface and control motions are applied to said firing member by said actuator, wherein, when said end effector is attached to said articulation joint, said actuator is movable between an engaged position in which said actuator and said firing member are operably engaged and a disengaged position in which said actuator and said firing member are operably disconnected from each other distal of said articulation joint.

30. A surgical instrument assembly, comprising: a shaft assembly, comprising: a proximal shaft; an articulation joint extending distally from said proximal shaft: a distal shaft extending distally from said articulation joint; and a drive member positioned within said shaft assembly; and
an end effector removably attachable to and detachable from said shaft assembly, wherein said end effector is configured to be articulated relative to said proximal shaft, and wherein said end effector comprises: a shaft housing attachable to and detachable from said distal shaft; a first jaw; a second jaw movable relative to said first jaw; and a firing member configured to move said second Jaw relative to said first jaw when said shaft housing is attached to said distal shaft and control motions are applied to said firing member by said drive member, wherein, when said shaft assembly and said end effector are operably attached to each other, said drive member is movable between an engaged position in which said drive member and said firing member are operably engaged and a disengaged position in which said drive member and said firing member are disconnected so that they are no longer in contact with 

38. A surgical instrument assembly, comprising:
a shaft assembly configured to be operably attached to and detached from a surgical instrument handle interface or a robotic instrument interface, wherein said shaft assembly comprises:
a proximal shaft;
an articulation joint extending distally from said proximal shaft: a distal shaft extending distally from said articulation joint; and a drive member positioned within said shaft assembly; and
an end effector removably attachable to and detachable from said shaft assembly, wherein said end effector is configured to be articulated relative to said proximal shaft about said articulation joint, and wherein said end effector comprises:
a first jaw; 
a second jaw movable relative to said first jaw; an attachment shaft attachable to and detachable from said distal shaft: and a rotary firing member configured to clamp tissue between said first jaw and said second jaw when said end effector is attached to said shaft assembly and control motions are applied to said rotary firing member by said drive member, wherein, when said shaft assembly and said end effector are operably attached to each other, said drive member is movable between an engaged position in which said drive member and said rotary firing member are operably engaged and a disengaged position in which said drive member and said rotary firing member are operably disconnected from each other distal of said articulation joint.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the pre-appeal brief conference request dated 5/24/22 and the claims as amended overcome the rejection dated 1/24/22. Orban (US 2006/0161137), Brisson (2012/0310256), and Giordano (US 2011/0295270) fail to teach the claims as amended. The combination fails to teach the actuator and firing member operably disconnected distal of the articulation joint. Rather, the combination teaches end effectors disconnectable from a tool.
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794     

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794